UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AARON D. CLIFTON,

                                  Plaintiff,                        17-CV-946(T)

                   v.                                               DECISION
                                                                    and ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.


                                     INTRODUCTION

     Daniel Clifton, (“Plaintiff”), who is represented by counsel,

brings this action pursuant to the Social Security Act (“the Act”),

seeking review of the final decision of the Commissioner of Social

Security     (“the      Commissioner”)        denying     his   applications       for

Disability Insurance Benefits (“DIB”) and Supplemental Security

Income    (“SSI”).      This   Court    has     jurisdiction    over    the    matter

pursuant to 42 U.S.C. § 405(g). Presently before the Court are the

parties’    motions      for    judgment      on    the   pleadings    pursuant     to

Rule 12(c) of the Federal Rules of Civil Procedure. Dkt.## 10, 14.

                                      BACKGROUND

A.   Procedural History

     Plaintiff applied for DIB and SSI on July 14, 2014, due to

traumatic    brain      injury,      impaired      vision,   bipolar   and    anxiety

disorder,     insomnia,        and    obesity.      T.    178–82,    183–84.    238.1

Plaintiff’s applications were denied initially and he requested a

hearing by an Administrative Law Judge (“ALJ”). T. 122, 132–33. On

     1
         “T.__” refers to pages of the Administrative Transcript. Dkt. #9.
April 26,    2017,   following    a    hearing, ALJ      William   Weir   found

Plaintiff not disabled. T. 11–24. When the Appeals Council denied

review, T. 1–3, the ALJ’s not-disabled determination became a final

decision of the Commissioner subject to judicial review. This

action followed. Dkt. #1.

     The issue before the Court is whether the Commissioner’s

decision    that   Plaintiff     was    not   disabled     is   supported   by

substantial evidence and free of legal error.

B.   The ALJ’s Decision

     In applying the familiar five-step sequential analysis, as

contained in the administrative regulations promulgated by the

Social Security Administration (“SSA”), see 20 C.F.R. §§ 404.1520,

416.920; Lynch v. Astrue, No. 07-CV-249, 2008 WL 3413899, at *2

(W.D.N.Y. Aug. 8, 2008) (detailing the five steps), the ALJ found:

(1) Plaintiff had not engaged in substantial gainful activity since

October 22, 2012; (2) he had the severe impairments of traumatic

brain injury, substance abuse disorder in early remission, and

obesity; (3) his impairments did not meet or equal the Listings set

forth at 20 C.F.R. § 404, Subpt. P, Appx. 1. The ALJ found that

Plaintiff retained the residual functional capacity (“RFC”) to

perform light work, except that he was limited to unskilled work

involving specific vocational preparation levels of two or less; he

could perform routine, one- or two-step tasks, but could not

perform    complex   work   with       multiple   simultaneous      goals   or


                                       2
objectives; he could not set quantity, quality, or methods of

production; and could not work around unprotected heights or

dangerous machinery. At step four (4), the ALJ found that Plaintiff

could   not   perform    his    past   relevant    work    as   a   cook;   and

(5) Plaintiff could perform the jobs of mail clerk and cleaner. The

ALJ concluded that Plaintiff was not disabled under the Act.

T. 16-23.

                                 DISCUSSION

A.   Scope of Review

     A federal court should set aside an ALJ decision to deny

disability benefits only where it is based on legal error or is not

supported by substantial evidence. Balsamo v. Chater, 142 F.3d 75,

79 (2d Cir. 1998). “Substantial evidence means such relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.” Green–Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir.

2003) (internal quotation marks omitted).

B.   Opinion Evidence

     Plaintiff submits that the RFC is not supported by substantial

evidence because the ALJ did not rely on any particular report and

improperly weighed the opinions of examining neuropsychologist

Michael Santa Maria, Ph.D., and Michael Asbach, RPA-C of Dent

Neurologic Institute. Pl. Mem. 4-6.

     Plaintiff,    who    was    33    years-old   at     the   time   of   the

administrative hearing, sustained a traumatic brain injury in


                                       3
October 2012, after experiencing a syncopal event while using

alcohol, marijuana, and ecstacy while attending a concert. T. 319-

230.

       Ten months after his initial hospitalization, Plaintiff was

seen by neurospsychologist Michael Santa Maria, who opined that

Plaintiff had a cognitive disorder associated with traumatic brain

injury and major depressive disorder, recurrent and severe. T. 339-

346.   Plaintiff told Dr. Santa Maria that he found it difficult to

remember website passwords and material he had read. T. 341. He

also    reported    difficulty     with       attention,     organization,     and

processing speed. Id.           Plaintiff wanted to return to work and

resume drinking alcohol, despite the fact that drinking caused him

to have a seizure in the past. T. 342. He had a home aide 5 days

per week, and his mother managed his medications and finances.

T. 341. Plaintiff had not driven since before his accident. Id.

       Dr. Santa Maria observed that Plaintiff spoke                rapidly and

exhibited unusual thought processes. Id. Upon cognitive testing,

Plaintiff achieved average or low-average scores on most sub-parts

of the Wechsler Adult Intelligence Scale IV (WAIS-IV), but was

deficient   in     processing    speed       and   symbol   searching.   T.   343.

Overall,     Plaintiff      demonstrated            low-average    intellectual

functioning with “extremely low” processing speed. T. 345. He had

“poor insight into his own medical needs,” and severe levels of

depression and anxiety symptoms. T. 346. Dr. Santa Maria opined


                                         4
that Plaintiff was not ready to return to work. Id. However, he

noted that less than twelve months had passed since Plaintiff’s

brain injury and Plaintiff might experience further improvement

with rehabilitation. Id.

       The ALJ summarized Dr. Santa Maria’s report in evaluating the

record evidence, but did not afford it any particular weight.

T. 18.

       On July 29, 2015, Plaintiff saw Michael Asbach, RPA-C at Dent

Neurologic Institute, who completed a Residual Functional Capacity

Questionnaire         for   Psychiatric   Disorders.    T.   586-593.    Therein,

Mr. Asbach assessed Plaintiff with bipolar disorder, NOS; sleep

apnea; traumatic brain injury; epilepsy; and moderate stressors.

Prognosis       was    guarded.    Plaintiff   had     marked   limitations      in

maintaining social functioning; concentration, persistence, or

pace; ability to respond appropriately to co-workers; ability to

satisfy an employer’s normal quality, production, and attendance

standards, and ability to respond to customary work pressures.

T.    588-90.    Plaintiff      “experienced   repeatedly       (three   or    more

occasions)” episodes of deterioration or decompensation. T. 589.

His    Global    Assessment       of   Functioning   (“GAF”)    score    was   50,

indicating serious symptoms or any serious impairment in social,

occupational, or school functioning. T. 587.

       The ALJ afforded this opinion “some weight,” discounting it in

part because “the report was completed less than a year after the


                                          5
claimant’s initial injury. The record shows the claimant made

significant improvement in his ability to function since this

report.” T. 22.

      The   psychiatric   functional      capacity   report,   however,   was

completed in July, 2015, nearly three years after Plaintiff’s

accident. T. 587-90.      The ALJ made a factual error in this regard,

and, contrary to the Commissioner’s contention, the error is not

harmless because it directly contradicts the ALJ’s finding of

significant improvement in functioning. Comm’r Mem. 19-20. As

Plaintiff points out, it is consistent with Dr. Santa Maria’s

report and more recent records from Plaintiff’s Medicaid service

provider.2 Pl. Mem. 5; T. 343, 779. Accordingly, the record lacks

substantial evidence to support the ALJ’s finding as to Plaintiff’s

RFC or the ultimate determination of no disability. Pratts v.

Chater, 94 F.3d 34, 38 (2d Cir. 1996) (If an ALJ commits “factual

errors in evaluating the medical evidence,” his decision denying

benefits “is not supported by substantial evidence.”); Edel v.

Astrue, 2009 WL 890667, at *15 (N.D.N.Y. Mar. 30, 2009) (ALJ’s

finding is “not supported by substantial evidence where [the ALJ]

relied primarily upon a misstatement of the record”). Moreover, the

ALJ’s rejection of the only medical opinion in the record that



     2
        For example, records from Venture Forthe (home care services for
individuals with traumatic brain injury) from March, 2015, noted Plaintiff’s
challenges in short term memory, judgment, organization, and impulse control.
T. 775. The Service Coordinator wrote that Plaintiff, who lived at home, could
be [Skilled Nursing Facility] eligible as a result of his TBI.” T. 779.

                                      6
specifically assessed Plaintiff’s functional capacity created an

evidentiary gap. See Stein v. Colvin, 15-CV-6753, 2016 WL 7334760,

*4 (W.D.N.Y. Dec. 19, 2016) (“Regardless of whether it was proper

for the ALJ to discount this opinion, the ALJ’s rejection of the

only medical opinion in the record created an evidentiary gap

requiring remand.”).

      On remand the ALJ must review the medical and non-medical

evidence in the record, including any new evidence developed for or

at new hearings, and ensure that his analysis is based on an

accurate characterization of that evidence.3

                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion is granted to

the extent that the matter is remanded to the Commissioner for

further administrative proceedings consistent with this Decision

and Order and the Commissioner’s motion is denied.

      ALL OF THE ABOVE IS SO ORDERED.


                                  S/Michael A. Telesca

                              HONORABLE MICHAEL A. TELESCA
                              United States District Judge


Dated:      Rochester, New York
            May 24, 2019




      3
        This includes the records from Access-VR (vocational rehabilitation
for individuals with disabilities), which was submitted to the Appeals Council
but was not considered. Pl. Mem. 6; T. 2, 66-68.

                                      7
